DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 2/17/22.  Claims 1, 2, 5-14 are amended, claim 4 is canceled.  Claims 1-3, and 5-14 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system for creating wagering odds. The limitation of a single play sports gaming platform that receives and stores physiological data from a plurality of sensors associated with one or more participants in a live event and similar event data from a historical database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “sensors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “sensors” language, “receives” in the context of this claim encompasses a user visually watching sports athletes sweat, and remembering the data. Similarly, the limitations of: filters and determines are processes that, under their 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0267747 A1 to Dengler et al. (hereinafter “Dengler”) in view of US Publication No. 2021/0038104 A1 to Khare et al. (hereinafter “Khare”).

Concerning claim 1, Dengler discloses a system for creating wagering odds (paragraph [0031]), comprising: 
a sports gaming platform that is configured to receive and store physiological data from a plurality of sensors associated with one or more participants in a live event and similar event data from a historical database (paragraphs [0028], [0038]-[0041] – 
filter the similar event data from the historical database, and determine wagering odds offered by the sports gaming platform (paragraphs [0028], [0029], [0045]-[0047] – wagering odds are provided and based on data collected, including physiological data).
Dengler lacks specifically disclosing, however, Khare discloses correlate between the physiological data and the similar event data to produce a plurality of correlation coefficients, compare each correlation coefficient to a predetermined threshold, and for each correlation coefficient that exceeds the predetermined threshold, adjust wagering odds offered by the sports gaming platform based upon each correlation coefficient that exceeds the predetermined threshold and a determination of potential results for every player in the live event that is stored in a potential results database (Figs. 5A and 5B, paragraphs [0008], [0026], [0036], [0040], [0046], [0047] – physiological data is utilized within sports betting applications to adjust the odds related to a wager/bet and predetermined thresholds are determined to create correlation coefficients which provide information for odds adjustment).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the odds adjustment based on physiological data disclosed by Khare in the system of Dengler in order to provide additional athlete information which may improve betting odds.
 


Concerning claim 3, Dengler discloses wherein the physiological data is captured and transmitted to the sports gaming platform by a third party (paragraphs [0022], [0044], [0045]).

Concerning claim 6, Dengler discloses wherein the wagering odds regarding at least one specific player in the live event are displayed after the receipt of the physiological data by the sports gaming platform (paragraphs [0028], [0029], [0045]-[0047]).

Concerning claim 7, Dengler lacks specifically disclosing, however, Khare discloses wherein the wagering odds are adjusted based on a determination that there is a correlation between the physiological data and a placed wager (Figs. 5A and 5B, paragraphs [0008], [0026], [0036], [0040], [0046], [0047] – physiological data is utilized within sports betting applications to adjust the odds related to a wager/bet and predetermined thresholds are determined to create correlation coefficients which provide information for odds adjustment).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the odds adjustment based on physiological data disclosed by Khare in the system of 

Concerning claim 8, Dengler discloses wherein the wagering odds are adjusted by the sports gaming platform in real time during the live event (paragraphs [0020], [0022], [0084], [0086]).

Concerning claim 9, Dengler discloses wherein the physiological data is displayed on a user device (paragraphs [0020], [0022], [0084], [0086]).

Concerning claim 10, Dengler discloses wherein there is continuous receipt of the physiological data by the sports gaming platform throughout a duration of the live event (paragraphs [0028], [0029], [0045]-[0047]).

Concerning claim 11, Dengler discloses further comprising a potential results database that is configured to store extracted corresponding data related to the physiological data and determine whether the data is correlated with a placed wager (paragraphs [0028], [0029], [0045]-[0047]).

Concerning claim 12, see the rejection of claim 1.



Concerning claim 14, Dengler discloses further comprising displaying physiological data (paragraphs [0028], [0029], [0045]-[0047]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dengler, Khare, and further in view of US Publication No. 2014/0031703 A1 to Rayner et al. (hereinafter “Rayner”).

Concerning claim 5, Dengler lacks specifically disclosing, however, Rayner discloses further comprising a poll to determines that a live event has occurred and prompts the transmission of the physiological data to the single play sports gaming platform (paragraphs [0003], [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correlation data disclosed by Rayner in the system of Dengler in order to provide additional athlete information which may improve betting odds.

Response to Arguments
Applicant's arguments filed 2/17/22, with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that the human mind is not equipped to perform the subject matter because it necessarily requires a computer-based determination of potential results for every player in the live event.  However, the Examiner respectfully disagrees.  The claims are not providing specific details as to how the claims are “computer-based”, (e.g., claiming specific processors, additional computer components, displays, inputs, etc.).  Other than reciting “sensors,” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using sensors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 
Applicant’s arguments with respect to claim(s) 1-3, and 5-14 with respect to the 35 USC 103 rejections have been considered but are moot based on a new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715